DETAILED ACTION
This is in response to the amendment filed on 10/08/2021. Claims 1-14 and 16-20 are pending in this Action. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
In the reply filed 10/08/2021, claims 1, 12, 14, 18, and 20 have been amended, claim 15 has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
The applicant, in pages 11-15 of the Remark, argues against the references of Bahl, Thakkar, and Gibson individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Furthermore, the Applicant's arguments with respect to newly amended limitation of “the receiving comprise receiving the first subset of the set of information that is visible to the user of the tenant accessing the stored data record and refraining from receiving a second subset of the set of information for the stored data record that is hidden from the user of the tenant accessing the stored data record9” to claim 1 have been considered but are moot in view of the new ground(s) of rejection over new reference, Madiraju Varadaraju, US 9,235,582.
Varadaraju discloses excluding (i.e. refraining) the file system data or application data (a second subset of data) from backup data while accessing and backing up the personal data (i.e.  a first subset of that that is visible to the user) (See Varadaraju: col. 1, lines 6-16, col. 2, lines 23-67 and Fig. 3-6). 

The same response as set forth above applies to arguments against claims 18 and 20.
The new combination of Bahl, Thakkar, Gibson, and Varadaraju discloses all the limitations of amended claims 1, 18, and 20.	

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al., US 2018/0203604 (Bahl, hereafter) in view of Thakkar et al., US 2018/0060176 (Thakkar, hereafter) further in view of Gibson et al., US 8,626,714 (Gibson, hereafter) and further in view of Madiraju Varadaraju, US 9,235,582 (Varadaraju, hereafter).
Regarding claim 1,
Bahl discloses a method for data archiving from a first database to a second database, 2comprising:  
3 5identifying a set of data records in the first database based at least in part on a 6first batch of the set of archiving jobs, wherein the set of data records is stored in a first 7format supported by the first database and a stored data record of the set of data records 8comprises a set of information (See Bahl: at least para 9, 19-20, 31, 44-45, and Fig. 5, identifying a set of data stored in a first format based on archival jobs/process);  
13receiving, via the first abstraction layer, the (See Bahl: at least para 19-20, 38-40, 44-45, 62, and Fig. 5);  
 15transforming the received data record from the first format to a second format 16different from the first format and supported by the second database (See Bahl: at least para 46-47, and Fig. 5);  and  
17sending, to the second database via a second abstraction layer, the transformed 18data record (See Bahl: at least para 19-20, 38-40, 44-45, 62, and Fig. 5).
Although, Bahl discloses receiving arching jobs/process to archive data, Bahl does not explicitly teach a data queue indicating a set of archiving 4jobs. On the other hand, Thakkar discloses a data queue indicating archiving jobs (See Thakkar: at least para 75-78 and Fig. 7-8). 
Bahl and Thakkar are from the same field of endeavor of archiving data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Bahl with Thakkar’s teaching in order to implement receive, from the first database, a data queue indicating a set of archiving 4jobs with reasonable expectation of success. The motivation for doing so would have been to improve archiving of data by scheduling archiving jobs according to a time window. 
9filtering, at a first abstraction layer and based at least in part on identifying the 10set of data records in the first database, the stored data record of the set of data records to 11obtain a filtered data record, wherein the filtered data record comprises a subset of the set of 12information for the stored data record, the filtered data record of the set of 14data records that is visible to a user of a tenant accessing the stored data record. 
On the other hand, Gibson discloses filtering out data for archiving, for example for archiving personal data in a personal backup system, accessing and storing the personal data (visible to the user) while blocking/removing corporate data that might include sensitive data. Thus the filtered data/records for archiving comprises personal data (visible data) (See Gibson: at least col. 6, lines 35-67 and Fig. 7 and associated text). 
Gibson is from the same field of endeavor of archiving data. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bahl and Thakkar with Gibson’s teaching in order to 9filter, at a first abstraction layer and based at least in part on identifying the 10set of data records in the first database, the stored data record of the set of data records to 11obtain a filtered data record, wherein the filtered data record comprises a subset of the set of 12information for the stored data record; and receive, via the first abstraction layer, the filtered data record of the set of 14data records that is visible to a user of a tenant accessing the stored data record. 

The combination of Bahl, Thakkar, and Gibson discloses the limitations as stated above including receiving, via the first abstraction layer, the filtered data record of the set of 14data records. However, it does not explicitly teach refraining from receiving a second subset of the set of information for the stored data record that is hidden from the user of the tenant accessing the stored data record.
Varadaraju discloses excluding (i.e. refraining) the file system data or application data (a second subset of data) from backup data while accessing and backing up the personal data (i.e.  a first subset of that that is visible to the user) (See Varadaraju: col. 1, lines 6-16, col. 2, lines 23-67 and Fig. 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bahl, Thakkar, and Gibson with Varadaraju’s teaching in order to make the receiving comprise receiving the first subset of the set of information that is visible to the user of the tenant accessing the stored data record and refraining from receiving a second subset of the set of information for the stored data record that is hidden from the user of the tenant accessing the stored data record9. 
The motivation for doing would have been to save storage space and avoid using associated storage space by excluding undesired or redundant data.
Regarding claim 2,
the combination of Bahl, Thakkar, Gibson, and Varadaraju discloses 2filtering, at 
the first abstraction layer and based at least in part on identifying 3the set of data records in the first database, the set of data records to obtain a filtered set of 4data records  (See Gibson: at least Fig. 7 and associated text);  
5receiving, via the first abstraction layer, the filtered set of data records based at 6least in part on the first batch of the set of archiving jobs  (See Gibson: at least Fig. 7 and associated text); 
 7transforming the received set of data records from the first format to the 8second format;  9sending, to the second database via the second abstraction layer, the 10transformed set of data records (See Bahl: at least para 46-47, and Fig. 5); and  Attorney Docket No. P133 (93056.0216)Salesforce Ref. No. A4408US 46 
11receiving, from the second database and in response to sending the 12transformed set of data records to the second database, a confirmation message indicating 13successful storage of the transformed set of data records at the second database (See Thakkar: at least para 46, receiving acknowledgment after storing data).  
1 Regarding claim 6,
the combination of Bahl, Thakkar, Gibson, and Varadaraju discloses wherein receiving the filtered set of data 2records further comprises:  3receiving the filtered set of data records according to a plurality of batches, 4wherein each batch of the plurality of batches comprises a parent data record and any child 5data records for the parent data record (See Thakkar: at least para 75-78 and Fig. 7-8 and Bahl: at least para 20 and 31, a tree with parent data and child data).  

1Regarding claim 7,
the combination of Bahl, Thakkar, Gibson, and Varadaraju discloses wherein sending the transformed set of data 2records to the second database further comprises:  3sending the transformed set of data records to the second database according 4to a plurality of batches, wherein each batch of the plurality of batches comprises a number of 5data records that is less than a threshold number of data records supported by a writing 6process of the second abstraction layer (See Bahl: at least para 19-20, 38-40, 44-45, 62, and Fig. 5, an accelerator node transfers a threshold number of data fragments).  
Regarding claims 18-19,
the scopes of the claims are substantially the same as claims 1-2, respectively, and are rejected on the same basis as set forth for the rejections of claims 1-2, respectively.
Regarding claim 20,
the scope of the claim  is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al., US 2018/0203604  in view of Thakkar et al., US 2018/0060176 further in view of Gibson et al., US 8,626,714 further in view of Madiraju Varadaraju, US 9,235,582 and further in view of Seng et al., US 2005/0160312 (Seng, hereafter).
Regarding claim 3,
the combination of Bahl, Thakkar, Gibson, and Varadaraju discloses the 
2incrementing a watermark in the first database based at least in part on the 3confirmation message.  
Note that the limitation of “watermark” is not defined in the specification and the Examiner interprets it as a counter or value. On the other hand, Seng discloses after receiving a confirmation that data has been written in to a storage, increment a counter (i.e. watermark) (See Seng: at least para 117-118). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bahl, Thakkar, Gibson, and Varadaraju with Seng’s teaching in order to implement above function. 9The motivation for doing would have been to improve the functionality of the system by allowing the system to ensuring that all the data are transferred to the destination storage utilizing a counter.
Regarding claim 4,
the combination of Bahl, Thakkar, Gibson, Varadaraju, and Seng discloses wherein the watermark comprises a creation 2date and incrementing the watermark comprises:  3setting the creation date for the watermark to a latest creation date of a data 4record in the set of data records (See Seng: at least para 117-118 and Thakkar: at least para 72).  
1Regarding claim 5,
the combination of Bahl, Thakkar, Gibson, Varadaraju, and Seng discloses wherein the watermark corresponds to a 2particular tenant in the first database, a particular type of data record in the first database, or a 3combination thereof (See Seng: at least para 117-118 and Thakkar: at least para 20).  
  
1 Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al., US 2018/0203604  in view of Thakkar et al., US 2018/0060176 further in view of Gibson et al., US 8,626,714 further in view of Madiraju Varadaraju, US 9,235,582 and further in view of Mayock, US 7,467,267.
Regarding claim 8,
the combination of Bahl, Thakkar, Gibson, Varadaraju discloses the limitations as stated above. However, it does not explicitly teach wherein the data archiving is performed at an 2application server, the method further comprising:  3triggering dequeuing of the first batch of the set of archiving jobs based at least in part on an amount of available processing resources at the application server beingAttorney Docket No. P133 (93056.0216)Salesforce Ref. No. A4408US 47 5greater than a first threshold amount of processing resources, wherein the set of data records 6is identified based at least in part on the triggered dequeuing.  
On the other hand, Mayock discloses a backup system including a server and scheduling the backup threads based on current bandwidth and CPU utilization being within limits implying that the system/server resources must be greater than the resources consumed by the backup jobs (See Mayock: at least Fig. 3-4 and col. 9, line 44 through col. 10, line 28). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of 9The motivation for doing would have been to utilize the system’s resources in such a manner to ensure the dequeening and scheduling of archiving job executed with the system’s resource limits.  
1 Regarding claim 9,
the combination of Bahl, Thakkar, Gibson, Varadaraju and Mayock discloses 2halting the data archiving based at least in part on the amount of available 3processing resources at the application server being less than a second threshold amount of 4processing resources  (See Mayock: at least Fig. 3-4 and col. 9, line 44 through col. 10, line 28).  
1Regarding claim 10,
the combination of Bahl, Thakkar, Gibson, Varadaraju, and Mayock discloses  2sending the first batch of the set of archiving jobs to a functional job processor 3based at least in part on the triggered dequeuing; and 4updating, at the functional job processor, a state of each archiving job of the 5first batch of the set of archiving jobs based at least in part on the data archiving  (See (See Bahl: at least para 9, 19-20, 31, 44-45, and Fig. 5, Thakkar: at least para 75-78 and Fig. 7-8 and Mayock: at least Fig. 3-4 and col. 9, line 44 through col. 10, line 28).  
11Regarding claim 11,
the combination of Bahl, Thakkar, Gibson, Varadaraju and Mayock discloses wherein the state of each archiving job 2comprises new, running, paused, retrying, error, or complete (See Bahl: at least para 9, 19-20, 31, 44-45, and Fig. 5, Thakkar: at  

1 Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al., US 2018/0203604  in view Thakkar et al., US 2018/0060176 further in view of Gibson et al., US 8,626,714 further in view of Madiraju Varadaraju, US 9,235,582 and further in view of Kruse et al., US 2016/0041882.
Regarding claim 12,
the combination of Bahl, Thakkar, Gibson, and Varadaraju discloses the limitations as stated above. However, it does not explicitly teach 2locking access to the stored data record at the first database in response to 3receiving the filtered data record, wherein the first database may refrain from modifying the 4locked data record.  
On the other hand, Kruse discloses locking a record that refrain any other entity from modifying the locked record (See Kruse: at least para 18-19 and 25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bahl, Thakkar, Gibson, and Varadaraju with Kruse’s teaching in order to implement above function. 9The motivation for doing would have been to improve security and data consistency of the system.  
11Regarding claim 14,
the combination of Bahl, Thakkar, Gibson, Varadaraju and Kruse discloses  2receiving, from the second database and in response to sending the 3transformed data record to the second database, an error message indicating unsuccessful 4storage of the transformed data record at the second database; and  5unlocking the locked data record at the first database in response to the error message (See Kruse: at least para 27).  

1 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al., US 2018/0203604  in view Thakkar et al., US 2018/0060176 and further in view of Gibson et al., US 8,626,714 further in view of Madiraju Varadaraju, US 9,235,582 and further in view of Bourbonnais et al., US 2005/0149584 (Bourbonnais, hereafter)..
The combination of Bahl, Thakkar, Gibson, and Varadaraju discloses the limitations as stated above. However, it does not explicitly teach 2 receiving, from a user device, a database query for a data record; 3determining whether the data record is stored in the first database or the 4second database based at least in part on the data record and the data archiving; and 5sending the database query to the first database or the second database based 6at least in part on the determining.  
On the other hand, Bourbonnais discloses receiving a query and determining whether the data is stored in a local database or in an archive storage and sending the query to either local database or archive storage (See Bourbonnais: at least para 126-127 and Fig. 9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bahl, Thakkar, Gibson, and Varadaraju with Bourbonnais’s teaching in order to implement above function. 9The motivation for doing would have been to improve 

1 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bahl et al., US 2018/0203604  in view Thakkar et al., US 2018/0060176 further in view of Gibson et al., US 8,626,714 further in view of Madiraju Varadaraju, US 9,235,582 and further in view of Irukus et al., US 10,956,408 (Irukus, hereafter).
The combination of Bahl, Thakkar, Gibson, and Varadaraju discloses the limitations as stated above. However, it does not explicitly teach 2 the first database comprises a relational database; and 3the second database comprises a non-relational database.
On the other hand, Irukis discloses transforming data from a relational format to a non-relational format (See Irukus: at least col. 1, lines 48-65 and col. 4, lines 28-40). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Bahl, Thakkar, Gibson, and Varadaraju with Irukus’s teaching in order to implement above function. 9The motivation for doing would have been to improve functionality of the system by enabling the system to transform a relational format to a non-relational format in addition to other format transformation.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        11/09/2021